Citation Nr: 0032781	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from November 1950 to May 
1953.  He also served as a member of the United States Army 
Reserves.  The veteran died in September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 administrative decision 
of the Department of Veterans Affairs (VA), Louisville, 
Kentucky, Regional Office (RO), which denied service 
connection for the cause of the veteran's death.

Although the appellant requested a travel Board hearing in 
her substantive appeal received in August 1998, in September 
1998 she provided a signed statement clarifying her desire 
for a personal hearing only before a RO hearing officer.  The 
appellant failed to appear for such scheduled hearing.


REMAND

Attempts to obtain the veteran's service medical records have 
been unsuccessful to date.  Although the appellant has not 
been able to provide information requested in the National 
Archives and Records Administration (NA) form 13055, 
information pertinent to a search for the veteran's service 
personnel records and service medical records from secondary 
sources are contained elsewhere in the claims folder, 
including the veteran's separation qualification report and 
DD form 214 of record.  

Private medical billing records, and reports of private 
medical expenses, of record establish that the veteran 
received medical treatment from Tammy L. Brown, M.D. at the 
Westview Medical Plaza from May 1996 to August 1998, from 
Victor H. 

Cooper, D.C. from July 1996 to August 1998, from Dr. Larry 
Mason on March 18, 1997, and at the Clinton County Hospital 
in 1997.  In statements on appeal, the appellant has also 
reported that the veteran was treated for years at the VA 
medical center in Lexington, Kentucky.  Further, the 
certificate of the veteran's death reflects that while he 
died at his residence, his case was referred to a medical 
examiner/coroner.  He was pronounced dead by Steve Talbott, 
the Clinton county coroner.  No attempt has been made to 
retrieve reports of such clinical treatment and/or postmortem 
examination.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's service personnel records and 
available service medical records, 
including from secondary sources, as 
indicated, to include the Surgeon 
General's Office, utilizing all pertinent 
information contained in the veteran's DD 
Form 214, and separation qualification 
report of record. 

2.  The RO should contact the appellant 
and request that she provide the names and 
addresses of all VA and non-VA providers 
of medical treatment of the veteran since 
service, to the best of her knowledge.  
After obtaining any necessary 
authorization, the RO should contact the 
identified providers and request a copy of 
all reports of treatment of the veteran, 
not already of record.  The medical 
providers contacted should include Tammy 
L. Brown, M.D. at the Westview Medical 
Plaza for reports of treatment from May 
1996 to August 1998, Victor H. Cooper, 
D.C. for reports of treatment from July 
1996 to August 1998, Dr. Larry Mason for 
reports of treatment on March 18, 1997, 
the Clinton County Hospital for reports of 
treatment in 1997, and the VA medical 
center in Lexington, Kentucky for reports 
of treatment since service, as well as  
Steve Talbott, the Clinton county coroner, 
for any report of postmortem examination 
of the veteran.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the final disposition of the unresolved issue.  The purpose 
of the remand is to ensure compliance with due process of 
law.  With respect to the above remand directives, the 
claimant has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant need 
take no action until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



